DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
In claim 1, line 4, the recitation “the tank” should read –the water tank--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2021/0222784 (“Rhodes”) in view of US2013/0239817 (“Starr”).
Regarding claim 1, Rhodes discloses a valve assembly including:
a valve assembly (see fig. 4) including:
a valve housing (mainly defined by 14 and 16) having an interior chamber (chamber defined at least partially by annular surface 52) and an inlet flow passage (32B) in fluid communication with the interior chamber;
a valve base (mainly defined by 12 and 92A) that mates with the valve housing, the valve base including an interior flow chamber (flow chamber at least partially delimited by annular member 44a) in fluid communication with the interior chamber of the valve housing, a flow outlet (32A) in fluid communication with the interior flow chamber of the valve base; and
an umbrella valve (90A) operatively connected to at least one of the valve housing or the valve base between the flow outlet of the valve base and the inlet flow passage of the valve housing (see assembly of fig. 4).
However, Rhodes does not disclose a tank assembly comprising a water tank and the valve assembly being operatively coupled to the tank, wherein the valve base mates with the water tank and the flow outlet in fluid communication with the water tank.
Starr teaches (see fig. 2A) a valve assembly (46) which is operatively coupled to a water tank (40), wherein a flow outlet of the valve assembly is in fluid communication with the water tank (valve assembly 46 provides vacuum relief to water tank 40; see paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rhodes by employing the valve assembly to provide vacuum relief to a water tank, as taught by Starr, so as to have a water tank with a vacuum relief means, which has an umbrella valve having lower risk of failure.
Regarding claim 2, Rhodes discloses the umbrella valve (90A) including a stem (mainly defined by 100 and 102) and a diaphragm (94) extending outwardly from the stem.
Regarding claim 3, Rhodes discloses the valve housing (mainly defined by 14 and 16) including a receiving aperture (68) having an inner diameter neck portion (portion extending downward from surface 66, relative to the orientation of fig. 4), wherein the stem (mainly defined by 100 and 102) of the umbrella valve rests in the receiving aperture. 
Regarding claim 4, Rhodes discloses the inner diameter neck portion (portion extending downward from surface 66, relative to the orientation of fig. 4) including an inner diameter stepped portion (bottom surface, relative to the orientation of fig. 4, of the protrusion against which anchor 102 abuts).
Regarding claim 5, Rhodes discloses the stem (mainly defined by 100 and 102) of the umbrella valve (90A) including an end tip (102) and a neck portion (100) between the end tip and an umbrella base (portion of umbrella valve 90A, which abuts a center of surface 64).
Regarding claim 6, Rhodes discloses the inner diameter stepped portion (bottom surface, relative to the orientation of fig. 4, of the protrusion against which anchor 102 abuts) of the valve housing (mainly defined by 14 and 16) being meshed (the term “mesh” being defined by Merriam-Webster as “to fit or work together properly”) with the neck portion (100) of the stem (mainly defined by 100 and 102).
Regarding claim 7, Rhodes discloses the stem (mainly defined by 100 and 102) of the umbrella valve (90A) being tapered (portion 100 is tapered in a direction away from diaphragm 94).
Regarding claim 8, Rhodes discloses an outer diameter of a portion (102) of the stem (mainly defined by 100 and 102) being larger than an inner diameter of a portion (bottom portion, relative to the orientation of fig. 4) of the receiving aperture (68).
Regarding claim 9, Rhodes discloses the valve base (mainly defined by 12 and 92A) including at least one arm (120) extending into the interior flow chamber (chamber defined at least partially by wall 44A) of the valve base, wherein the valve base includes a protrusion (122) extending from the at least one arm (by means of plate 110).
Regarding claim 10, Rhodes discloses the umbrella valve (90A) including a corresponding mating aperture (104) to receive the protrusion (122) of the valve base (mainly defined by 100 and 102).
Regarding claim 12, Rhodes discloses in a first valve seating position (see position of fig. 4), the umbrella valve (90A) sealing against the valve housing (mainly defined by 14 and 16) and wherein, in a second seating position (see position of fig. 5), the umbrella valve permiting fluid flow from the inlet flow passage (32B) to the flow outlet (32A).
Regarding claim 13, Rhodes discloses the umbrella valve (90A) including a silicone material (see paragraph [0146]).
Regarding claim 14, Rhodes discloses wherein the umbrella valve (90A) including a stem (mainly defined by 100 and 102) and a diaphragm (94) extending outwardly from the stem, wherein, in a first valve seating position (position of fig. 4), a perimeter of the diaphragm of the umbrella seals against the valve housing (mainly defined by 14 and 16) and wherein, in a second seating position (position of fig. 5), the diaphragm permits fluid flow from the inlet flow passage (32B) to the flow outlet (32A).
Regarding claim 15, Rhodes discloses the umbrella valve (90A) including a stem (mainly defined by 100 and 102), and wherein the stem of the umbrella valve includes a conical shaped end tip.
Regarding claim 16, the combination of Rhodes and Starr discloses the umbrella valve (Rhodes, 90A) including a stem (Rhodes, mainly defined by 100 and 102) and a diaphragm (Rhodes, 94) extending outwardly from the stem, wherein, in a first valve seating position (position of fig. 4), a perimeter of the diaphragm of the umbrella seals against the valve housing (Rhodes, mainly defined by 14 and 16) and wherein, in a second seating position (Rhodes, position of fig. 5), the water tank (Starr, 40) is under a vacuum (Starr, see paragraph [0059]) to unseal the perimeter of the diaphragm from the valve housing permitting fluid flow from the inlet flow passage (Rhodes, 32B) to the flow outlet (Rhodes, 32A).
Claim(s) 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US3976096 (“Kass”) in view of Starr.
Regarding claim 1, Kass discloses a valve assembly including:
a valve assembly (see fig. 1) including:
a valve housing (mainly defined by 76 and 84) having an interior chamber (chamber within which umbrella valve 110 is disposed) and an inlet flow passage (82) in fluid communication with the interior chamber;
a valve base (mainly defined 62) that mates with the valve housing, the valve base including an interior flow chamber (chamber at least partially defined by threaded portion 66, shoulder 68 and seat 70) in fluid communication with the interior chamber of the valve housing, a flow outlet (outlet port at bottom of passage 64, relative to the orientation of fig. 1) in fluid communication with the interior flow chamber of the valve base; and
an umbrella valve (110) operatively connected to at least one of the valve housing or the valve base between the flow outlet of the valve base and the inlet flow passage of the valve housing (see assembly of fig. 1).
However, Kass does not disclose a tank assembly comprising a water tank and the valve assembly being operatively coupled to the tank, wherein the valve base mates with the water tank and the flow outlet in fluid communication with the water tank.
Starr teaches (see fig. 2A) a valve assembly (46) which is operatively coupled to a water tank (40), wherein a flow outlet of the valve assembly is in fluid communication with the water tank (valve assembly 46 provides vacuum relief to water tank 40; see paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kass by employing the valve assembly to provide vacuum relief to a water tank, as taught by Starr, so as to have a water tank with a vacuum relief means, which has an umbrella valve having lower risk of failure.
Regarding claim 2, Kass discloses the umbrella valve (110) including a stem (112) and a diaphragm (114) extending outwardly from the stem.
Regarding claim 3, Kass discloses the valve housing (mainly defined by 76 and 84) including a receiving aperture (104) having an inner diameter neck portion (protrusion 106), wherein the stem (112) of the umbrella valve rests in the receiving aperture.
Regarding claim 4, Kass discloses the inner diameter neck portion (protrusion 106) including an inner diameter stepped portion (top surface, relative to the orientation of fig. 1, of protrusion 66 against which stem 112 is anchored).
Regarding claim 5, Kass discloses the stem (112) of the umbrella valve (110) including an end tip (top end tip, relative to the orientation of fig. 1) and a neck portion (portion of stem 112 disposed within aperture 104) between the end tip and an umbrella base (portion of umbrella valve 110, which abuts a center of surface 90).
Regarding claim 6, Kass discloses the inner diameter stepped portion (top surface, relative to the orientation of fig. 1, of protrusion 66 against which stem 112 is anchored) of the valve housing (mainly defined by 76 and 84) is meshed (the term “mesh” being defined by Merriam-Webster as “to fit or work together properly”) with the neck portion (portion of stem 112 disposed within aperture 104) of the stem (112).
Regarding claim 7, Kass discloses the stem (112) of the umbrella valve (110) is tapered (top end of stem 112, relative to the orientation of fig. 1, is tapered).
Regarding claim 8, Kass discloses an outer diameter of a portion (bulb portion of stem 112, which anchors against protrusion 66) of the stem (112) is larger than an inner diameter of a portion (upper end portion, relative to the orientation of fig. 1) of the receiving aperture (104).
Regarding claim 11, Kass discloses an o-ring seal (94) positioned between the valve base (62) and the valve housing (mainly defined by 76 and 84).
Regarding claim 12, Kass discloses in a first valve seating position (position of fig. 1), the umbrella valve (110) seals against the valve housing (against surface 90) and wherein, in a second seating position (when diaphragm 114 is lifted from surface 90), the umbrella valve permits fluid flow from the inlet flow passage (82) to the flow outlet (64).
Regarding claim 14, Kass discloses the umbrella valve (110) includes a stem (112) and a diaphragm (114) extending outwardly from the stem, wherein, in a first valve seating position (position of fig. 1), a perimeter of the diaphragm of the umbrella seals against the valve housing (against surface 90) and wherein, in a second seating position (when diaphragm 114 is lifted from surface 90), the diaphragm permits fluid flow from the inlet flow passage (82) to the flow outlet (64).
Regarding claim 15, Kass discloses the umbrella valve (110) includes a stem (112), and wherein the stem of the umbrella valve includes a conical shaped end tip (top end of stem 112, relative to the orientation of fig. 1, is conical shaped).
Regarding claim 16, the combination of Kass and Starr discloses the umbrella valve (Kass, 110) including a stem (Kass, 112) and a diaphragm (Kass, 114) extending outwardly from the stem, wherein, in a first valve seating position (position of fig. 1), a perimeter of the diaphragm of the umbrella seals against the valve housing (Kass, 76 and 84) and wherein, in a second seating position (Kass, when diaphragm 114 is lifted from surface 90), the water tank (Starr, 40) is under a vacuum (Starr, see paragraph [0059]) to unseal the perimeter of the diaphragm from the valve housing permitting fluid flow from the inlet flow passage (Kass, 82) to the flow outlet (Kass, 64).
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, per the amended claims, a new ground of rejection, over Rhodes in view of Starr and Kass in view of Starr (see office action above), is applied to the amended claims, and Applicant's arguments regarding the previous 35 U.S.C. 102 rejection over Rhodes and Kass are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753